DETAILED ACTION

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Allowable Subject Matter
Claims 1-34 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The instant invention is related to semiconductor integrated circuits that implement a LIDAR detector array, which employs an array of sensor elements that measure the time of flight of reflected light pulses to determine distance to an object.
Applicant uniquely claimed a distinct feature in the independent claim 1, which in combination with the other features are neither anticipated nor obvious over the art of record. The features are “each pixel element includes a vertical cavity thyristor device and a capacitor that are configured such that the capacitor generates a measured voltage signal corresponding to TOF of the optical TOF pulse that returns from the object, wherein the measured voltage signal is transferred to the at least one column line for the pixel element in order to determine depth of the object.” 
List et al. (US 20180143323 A1), the closest prior art of record founded, discloses many of the limitations of the claims. However, List, either, singularly or in combination with other prior art of record, fails to anticipate or render the above underlined limitations obvious.
Dependent claims 2-34 are allowed for the reasons concerning the independent claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FABIO LIMA whose telephone number is (571)270-0625. The examiner can normally be reached Monday through Friday, 7:30 AM - 4:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE ATALA can be reached on (571)272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FABIO S LIMA/Primary Examiner, Art Unit 2486